                 Case 3:20-cv-05476-JCC Document 34 Filed 01/04/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    DONALD CARLSON, individually and on                  CASE NO. C20-5476-JCC
      behalf of all others similarly situated,
10
                                                           MINUTE ORDER
11                           Plaintiff,
                 v.
12
      UNITED NATURAL FOODS, INC., and
13    SUPERVALU, INC.,
14                           Defendants.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ joint motion to extend the litigation
19   stay (Dkt. No. 33). Having thoroughly considered the motion and the relevant record and finding
20   good cause the Court GRANTS the motion. The Court STAYS this action until February 5, 2021
21   and ORDERS the parties to file a joint status report by February 3, 2021 that (a) sets forth the
22   Parties’ respective and/or collective positions as to whether the stay should remain in effect, and
23   (b) provides the Court with an agreed-upon and/or proposed deadline for submission of an
24   updated Joint Status Report and Discovery Plan.
25          //
26          //

     MINUTE ORDER
     C20-5476-JCC
     PAGE - 1
            Case 3:20-cv-05476-JCC Document 34 Filed 01/04/21 Page 2 of 2




 1        DATED this 4th day of January 2021.

 2                                              William M. McCool
                                                Clerk of Court
 3
                                                s/Paula McNabb
 4
                                                Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-5476-JCC
     PAGE - 2
